Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.2 e-mail: badderley@applebyglobal.com direct dial: Tel 441-298-3243 Endurance Specialty Holdings Ltd. Fax 441-298-3340 Wellesley House 90 Pitts Bay Road your ref: Pembroke HM 08 Bermuda appleby ref: DBA/cjmDBA/tls/127105.44 By Email Dear Sirs 15th December 2008 Endurance Specialty Holdings Ltd. (the Company) - Registration Statement on Form S-3 We have acted as Bermuda counsel to the Company, and this opinion as to Bermuda law is addressed to you, in connection with the filing by the Company with the United States Securities and Exchange Commission (the SEC) under the Securities Act of 1933, as amended (the Securities Act), of a Registration Statement (as defined in the Schedule to this opinion) in relation to the Company registering debt securities (the Debt
